DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 22, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-4 and 6-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 8 and 13 with the important feature being “the housing parts can be at least partially separated from each to expose the cavities when the lock is disengaged; and a coupling configured to mate the rear end of the front segment to the front end of the rear segment, wherein the rear segment has a closed rear end (claim 1),” “the coupling comprises a collar attached to adjacent ends of the segments, the collar comprises a first collar part coupled to the first housing parts, and a second collar part coupled to the second housing parts, the collar parts being mated together (claim 8),” “the coupling comprises one of the segments having a front flange portion extending from a front end of each of the housing parts, and the 1-4 and 6-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed October 22, 2021, with respect to claims 1, 8, 15 and 17 have been fully considered and are persuasive.  The 35 USC 103 rejection has been withdrawn. In the Non-Final Office action mailed on July 22, 2021, dependent claims 5-12 and 15-20 were objected to as being allowable if rewritten in independent form.  The applicant has cancelled claim 5 without prejudice or disclaimer and amended claims 1, 8, 15, and 17. Claim 1 has been amended to include the subject matter of canceled claim 5. Claims 8, 15 and 17 have been rewritten in independent form to include the features of original claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2847   
/William H. Mayo III/Primary Examiner, Art Unit 2847